Citation Nr: 0106581	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99 - 24 073	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


REMAND

The veteran's claim for service connection for bilateral 
defective hearing was denied by rating decision of September 
1999 on the basis that such claim was not well grounded.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

The record shows that on July 8, 1999, the veteran was sent a 
letter by the RO asking that he provide certain information 
to assist in the resolution of his claim.  The veteran has 
failed to respond to that letter, and information necessary 
to determine the matter on appeal is not contained in the 
record.  The RO should mail another copy of the same letter 
to the claimant, and he should be informed that failure to 
provide the requested evidence might result adversely affect 
the outcome of his claim.  The veteran show further be asked 
to state the dates (in months and years) of all employment 
since service separation, and the nature and duties of all 
employment during each such period.  

The record shows that in his Substantive Appeal (VA Form 9), 
the veteran requested a travel Board hearing at the RO.  The 
claims folder contains no evidence showing that the veteran 
withdrew his hearing request, and the case is Remanded for 
the scheduling and provision of the requested travel Board 
hearing.  

The veteran has submitted additional evidence with a waiver 
of initial RO review.  Included in that evidence is a private 
audiology report, dated July 19, 2000, which includes the 
conclusion that the veteran has a hearing loss which is the 
result of his working in close proximity to refrigeration 
equipment while on active duty during World War II.  The 
Board notes that the cited statement of audiological 
examination, conducted 54 years after final service 
separation, makes no mention of the veteran's employment or 
occupational activities in the more than half-century since 
he was exposed to the noise of refrigeration generators, or 
the adverse effect of such employment on the veteran's 
hearing acuity.  The RO should request copies of all 
treatment records of the veteran in the possession of the 
reporting audiologist. She should further be asked to provide 
a complete rationale for her conclusion that the veteran's 
wartime exposure to the noise of refrigerator generators was 
the cause of his current hearing loss, rather than some 
other, intercurrent acoustic trauma.  

Further, the Board notes that the veteran's claim was 
received at the RO on May 18, 1999.  Effective December 10, 
1999, the criteria for evaluation of hearing loss and 
associated disabilities was changed.  See  38 C.F.R. Part 4, 
§§ 4.85, 4.86, 4.87a, Diagnostic Codes 6100-6110 (effective 
on and after December 10, 1999).  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  The RO should obtain a 
current specialist VA audiologic and audiometric examination 
of the veteran to determine the presence or absence of any 
defect of the ears or defective hearing acuity, utilizing the 
newly-revised criteria for rating hearing impairment.  The VA 
examiner should further review both the veteran's 
occupational history and history of noise exposure, and 
should express an opinion as to whether any loss of hearing 
acuity found present is at least as likely as not to be 
attributable to noise exposure during active service as 
distinguished from post service and/or intervening noise 
exposure and other, nonservice-connected causes.  The RO 
should then evaluate those findings on audiometric 
examination under the old and the newly-revised rating 
criteria to determine if either is more favorable to the 
veteran than the other.  If service connection is found 
warranted for hearing impairment, the veteran should be 
evaluated under the most favorable criteria.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions"

1.  The appellant is hereby informed that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should again mail the veteran 
the VA development letter previously sent 
to him on July 8, 1999, asking that he 
provide certain information to assist in 
the resolution of his claim.  The veteran 
show further be asked to state the dates 
(in months and years) of all employment 
since service separation, and the nature 
and duties of all employment during each 
such period.  The veteran should be 
informed that failure to provide the 
requested evidence might result adversely 
affect the outcome of his claim.  In 
addition, the RO should obtain copies of 
all clinical records pertaining to 
treatment of the veteran in the 
possession of the private audiologist who 
submitted the July 19, 2000, audiology 
report and opinion.  She should further 
be asked to provide a complete rationale 
for her conclusion that the veteran's 
wartime exposure to the noise of 
refrigerator generators was the cause of 
his current hearing loss, as 
distinguished from other, intercurrent 
acoustic trauma.  

3.  The RO should schedule a VA 
specialist audiologic and audiometric 
examination of the veteran in accordance 
with the newly-revised evaluation and 
rating criteria provided at  38 C.F.R. 
Part 4, §§ 4.85, 4.86, 4.87a, Diagnostic 
Codes 6100-6110 (effective on and after 
December 10, 1999) to determine the 
presence or absence of any defect of the 
ears or defective hearing acuity, 
utilizing the newly-revised criteria for 
rating hearing impairment.  The VA 
examiner should take a complete history, 
review both the veteran's occupational 
history and history of noise exposure, 
and should express an opinion as to 
whether any loss of hearing acuity found 
present is at least as likely as not to 
be attributable to noise exposure during 
active service, as distinguished from 
post service and/or intervening noise 
exposure and other, nonservice-connected 
causes.  

4.  The veteran should be afforded the 
travel Board hearing at the RO requested 
in his Substantive Appeal (VA Form 9).  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development, 
determine whether the old or newly-
revised criteria are more favorable to 
the claimant, and readjudicate the issue 
of entitlement to service connection for 
bilateral defective hearing on the merits 
, and in light of the additional evidence 
obtained.  

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any pertinent formal or 
informal guidance that is subsequently provided by VA, 
including, among other things, final regulations and General 
Counsel precedent opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should be 
considered.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, if any, 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




